Corrigan, J.,
dissenting. It should be observed, first, that there are no unimportant cases in our court, but I would point out that this appeal is most important because our decision affects thousands of people, defendants in traffic cases, who are constantly being victimized by an illegal system of traffic law enforcement which is countenanced and indulged in by township police officers in our state. And the predominant motive in this dissembled zeal to achieve safety on the state highways seems to be to help the township exchequer by participation, under the provisions of R. C. 4513.35, in the spoils of the traffic chase.
The intrepid enforcer of Ohio’s traffic laws in this case was a police officer from Marlboro Township, acting under the assumed authority of a township police district, who stopped appellant on a state route and issued to appellant uniform traffic citations requiring him to appear in the Alliance Municipal Court to answer charges of speeding (R. C. 4511.21) and improper passing in a no-passing zone (R. C. 4511.31), both offenses occurring within the township of Marlboro.
*119Tlie dispute before us basically relates to tbe authority of a township police officer to stop an alleged traffic violator on a state highway and issue a citation to him to appear in court to answer traffic charges.
The authority of police officers to enforce violations of the Ohio traffic code on state highways outside municipal corporations is derived from R. C. 4513.39, which reads:
“The State Highway Patrol and sheriffs or their deputies shall exercise, to the exclusion of all other peace officers except within municipal corporations, the power to make arrests for violations, on all state highways, of Sections 4503.11, 4503.21, 4511.14 to 4511.16, inclusive, 4511.20 to 4511.24, inclusive, 4511.26 to 4511.40, inclusive, 4511.42 to 4511.48, inclusive, 4511.58, 4511.59, 4511.62 to 4511.71, inclusive, 4513.03 to 4513.13, inclusive, 4513.15 to 4513.22, inclusive, 4513.24 to 4513.34, inclusive, 4549.01, 4549.04, and 4549.07 to 4549.12, inclusive, of the Revised Code.”
With reference to statutory construction, there are very practical reasons why we should accept, whenever possible, the meaning which a legislative enactment reveals on its face. Here, we need only to inquire what the words of the statute mean. Could the meaning of the words, “the State Highway Patrol and sheriffs or their deputies shall exercise, to the exclusion of all other peace officers, except within municipal corporations, the power to make arrests for traffic violations on all state highways,” be more obvious? (Emphasis added.) Further, these words afford no latitude for interpretation, but clearly embrace township police officers in the exclusion from the power to make such arrests.
The statute does not merely say that the excluded law officers may not arrest, but that they may not exercise “the power to make arrests” for traffic violations, A power is never imperative, but permits the act to be done at the will of the party to whom it is given. The stopping of the driver, the arrest of the driver, the giving of a traffic citation, and the filing of an affidavit, are all exercises of the power to make an arrest. This power is conferred, exclusively, upon the State Highway Patrol and sheriffs or their *120deputies. Only those' two categories oi law officers may stop a driver of a vehicle and either admonish the driver, give him a citation, or arrest him summarily. This is what we should hold to he the meaning of ‘ ‘ the power to arrest. ’ ’ The township police officer possesses no such power.
Parenthetically, in defining terms the meaning of “arrest” should be settled in Ohio. The word “arrest” is derived from the French, “arester,” meaning to stop or stay, and signifies the restraint of a person, depriving him of his will and liberty, and binding him to become obedient to the will of the law.
To constitute an “arrest,” four requisites are involved:
1. An intention to take the person into custody;
2. Under real or pretended authority;
3. An actual or constructive seizure or detention of his person; and
4. The purpose is understood by the person arrested that he is under compulsion, to which he submits.
In this case, from the facts as disclosed by the record before us, the exercise of the power to make an arrest was illegal, from the stopping of Holbert and the serving of a summons to appear in Alliance Municipal Court to the execution and filing of affidavits in that court by the township police officer. This being true, the ensuing proceedings in Municipal Court were illegal and void, and the charges should have been dismissed and defendant discharged.
Indeed, the affidavits should never have been verified by the clerk of that court because the citations arc illegal and void on their face, inasmuch as the police officer was from a township and the alleged offenses occurred on a state road outside a municipality. That, in turn, brings into question the neutrality and detachment required of the clerk of court in this situation because he is acting as a judicial officer in verifying and accepting the affidavit upon which a warrant may be issued by him. He can not be considered to be neutral and detached, since he verified and filed an affidavit void and illegal on its face. See Shadwick v. Tampa (1972), 407 U. S. 345, 32 L. Ed. 2d 783, and annotation, at page 970 thereof.
*121Paragraph one of the syllabus in this case seems to be a departure from the traditional purpose of a syllabus, which should state the law of the case establishing principle and doctrine as applied to the particular facts before the court. That paragraph is merely a print-out of the statute. It neither elaborates, explicates nor interprets the provisions as applied to the facts here.
Paragraph two of the syllabus is correct, as far as it goes, but it only takes into consideration the stopping of the motorist and ignores the remaining and more important facts before us in this appeal.
Finally, the judgment of affirmance of the conviction of this defendant on both charges is patently inconsistent with the syllabus and opinion of the majority. If the township police officer had no authority to stop the defendant for these alleged offenses, then each of his subsequent steps to bring appellant to the courtroom in the exercise of a power to arrest was illegal and void.
The affirmance by the Court of Appeals of the judgment of the Alliance Municipal Court, finding the defendant guilty on these two charges, should be reversed, the cases dismissed and the defendant discharged.
P. Brown, J., concurs in the foregoing dissenting opinion.